Title: To James Madison from Stephen Girard, 31 May 1808
From: Girard, Stephen
To: Madison, James



Sir
Philadelphia 31st: May 1808.

Being desirous to draw from England and Holland the property which I have in those Kingdoms, I beg that you will be So obliging as to procure me a permission to Send one of my Ships, either the Rousseau or the Montesquieu, in Ballast from this to a Port in Russia, there to take in a Cargo on my account, consisting of Iron, Hemp, Sail Cloth, Linens and other Manufactories of that Empire.
The property which I have in England and Holland exceeds Five Hundred Thousand Dollars.  My Books with the Accounts Current recently received from Messrs: Baring Brothers & Compy: of London and from Messrs: Hope & Compy: of Amsterdam, will I have no doubt be a Satisfactory proof.
I am in the habit of importing yearly a Russia Cargo, and my St: Petersburg Agent draws for the amount of his Shipment and disbursements on my London or Amsterdam friends as Exchange appears more favorable.
Should my request be granted I will Strictly comply with every requisite formality.  I am Sir with great Respect Your most he: Servt.

Stephn: Girard

